DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The traversal to the restriction requirement filed on 12/31/202 is found persuasive because. The requirement is withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 and 7/29/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38, 39, 42, 45, 52, 53, and 56 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park et al (US 20160142906 A1, hereinafter Park’906).

Consider, claims 38 and 52, Park’906 discloses an information verification method and first profile server (1700, Fig. 17 and paragraph 244), comprising a memory 
receiving, by a first profile server, a remote profile management request sent by a remote profile management server, wherein the remote profile management request comprises a first profile owner identifier (Thereafter, the MNO 1410 can request the SM-DP 1420 to download one profile among the profiles to the specific eUICC. In this case, the MNO 1410 can transmit, to the SM-DP 1420, an EID value by which the specific eUICC can be classified and a profile ID or an ICCID value by which the profile can be classified, Fig. 1 and paragraph 224); 
obtaining, by the first profile server, a second profile owner identifier in profile information; 
determining, by the first profile server, whether the first profile owner identifier is the same as the second profile owner identifier; 
(Park discloses that prior to the MNO 1410 requesting the SM-DP 1420 to download one profile among the profiles to the specific eUICC, the Mobile Network Operator (MNO) 1410 requests the  SM-DP 1420 to prepare a large amount of profiles that the SM-DP 1420 generates and stores a profile ID (e.g., an ICCID), an IMSI, a K, and an OPc value, and provide the same to the MNO 1410 (see paragraphs 224 and 225), thus the steps of obtaining and determining above are inherently disclosed in Park because when the SM-DP 1420 receives the request from the MNO 1410 specific eUICC  including an EID value by which the specific eUICC can be classified and a profile ID or an ICCID, the SM-DP 1420 has to look for the requested profile to be 
sending, by the first profile server, a remote profile management command to a user equipment when the first profile owner identifier is the same as the second profile owner identifier (Thereafter, the SM-DP 1420 can install the profile in the eUICC through the process of downloading a profile, paragraph 225).

Consider claims 39 and 53, and as applied to claims 38 and 52 respectively above,  Park’906 inherently discloses wherein the obtaining, by the first profile server, of the second profile owner identifier in the profile information further comprises: obtaining, by the first profile server, the second profile owner identifier in the profile information from a local memory (Park discloses that prior to the MNO 1410 requesting the SM-DP 1420 to download one profile among the profiles to the specific eUICC, the Mobile Network Operator (MNO) 1410 requests the  SM-DP 1420 to prepare a large amount of profiles that the SM-DP 1420 generates and stores a profile ID (e.g., an ICCID), an IMSI, a K, and an OPc value, and provide the same to the MNO 1410 (see paragraphs 224 and 225), thus the steps of obtaining and determining above are inherently disclosed in Park because when the SM-DP 1420 receives the request from the MNO 1410 specific eUICC  including an EID value by which the specific eUICC can be classified and a profile ID or an ICCID, the SM-DP 1420 has to look in its memory, where the profiles are stored, for the requested profile to be downloaded among the 

Consider claims 42 and 56, and as applied to claims 38 and 52 respectively above, Park’906 discloses wherein each of the first profile owner identifier and the second profile owner identifier comprise at least one of: a profile owner identifier that is identifiable to the first profile server; and the profile owner identifier that is identifiable to a second profile server (the SM-DP 1420 can generate and store a profile. At this time, the SM-DP 1420 can previously generate the profiles, store a profile ID (e.g., an ICCID), paragraph 224).

Consider claim 45, and as applied to claim 38 above, Park’906 discloses wherein the first profile server manages a profile, and a second profile server downloads the profile  (the MNO 1410 can request the SM-DP 1420 to download one profile among the profiles to the specific eUICC. In this case, the MNO 1410 can transmit, to the SM-DP 1420, an EID value by which the specific eUICC can be classified and a profile ID or an ICCID value by which the profile can be classified, Fig. 14 and paragraph 224).


Claims 47 and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20180294949 A1, hereinafter Yang’949).


receiving, by a user equipment, a remote profile management command sent by a first profile server, wherein the remote profile management command comprises a first profile owner identifier (The RSP message 407 is sent to the device 110, which handles the RSP message using LPA 111, paragraph 33; the SMDP server 130 formats an RSP message (or messages) including an SMDP profile binding (DPpb) signature that associates the RSP message or content with the eUICC hosting the profile addressed by the MNO. In some embodiments, the RSP message includes eSIM content updates (OTA script or a partial eSIM following eSIM format template) and/or eSIM update metadata. In some embodiments, the eSIM update metadata includes an ICCID value, an eSIM owner identifier (e.g., an identifier associated with MNO-A or MNO-B), and/or a signature of the SMDP server binding the profile content to the eUICC on which the profile is present, paragraph 32); 
obtaining, by the user equipment, a second profile owner identifier in profile information (e.g. ICCID value of the eSIM, paragraph 32); 
determining, by the user equipment, whether the first profile owner identifier is the same as the second profile owner identifier (The eUICC OS 102 performs security enforcement, shown as event 411. Security enforcement, in some embodiments, includes verification of a profile binding signature placed in message 407 by the SMDP server 130. This signature can be based on a public key of the SMDP server 130. Additional security enforcement, in some embodiments, includes verification of the MNO profile ownership corresponding to the target profile to be updated, which could include 
executing, by the user equipment, the remote profile management command when the first profile owner identifier is the same as the second profile owner identifier (Upon satisfying security checks of the security enforcement, the eUICC OS installs profile content from the profile content package in the addressed profile 103 or 105 (whichever is addressed) as shown by event 413, Fig. 4 and paragraph 33).

Consider claim 49, and as applied to claim 47 above, Yang’949 discloses wherein the first profile owner identifier comprises at least one of: a profile owner identifier that is identifiable to the first profile server; and the profile owner identifier that is identifiable to a second profile server (A profile can be identified by a unique number called an ICCID (Integrated Circuit Card Identifier), paragraph 25).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Park’906 in view of Yeoum et al (US 20160157085 A1, hereinafter Yeoum).

Consider claims 40 and 54, and as applied to claims 38 and 52 respectively above, Park’906 does not expressly disclose wherein the obtaining, by the first profile server, of the second profile owner identifier in the profile information further comprises: sending, by the first profile server, a first request to the user equipment, wherein the first request is used to obtain the second profile owner identifier; and receiving, by the first profile server, the profile information that is sent by the user equipment, and the profile information carries the second profile owner identifier.
In the same field of endeavor Yeoum discloses wherein the obtaining, by the first profile server, of the second profile owner identifier in the profile information further comprises: sending, by the first profile server, a first request to the user equipment, 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to request about an ID of the secure memory as disclosed in Yeoum, in the system of Park’906 in order to verify that an electronic device is authorized to download a profile.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Park’906 in view of Park et al (US 20190058989 A1, hereinafter Park’989) .

Consider claim 46, and as applied to claim 38, Park’906 does not expressly disclose wherein each of the first profile owner identifier and the second profile owner identifier comprises a profile server identifier and a profile owner identifier.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park’989 with the teachings of Park’906 to safely, flexibly and remotely, install and manage a USIM application, a subscriber identity ID, and encryption key of a different mobile communication service provider. 

Allowable Subject Matter
Claims 41, 43, 44,  48, 50, 51, 55, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The subject matter of claims 41, 48, 50, 51, 55, and 57 has not been found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al (US 20190208405 A1) discloses a system for controlling a eUICC including an SM-DS and an SM-DP+. Park et al (US 20180041601 A1) discloses a method and apparatus for receiving profile information by a terminal via a plurality of delivery servers. Yang et al (US 20190074983 A1), Yang et al (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642